This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NEW MEXICO TAXATION AND
 3 REVENUE DEPARTMENT,

 4                  Respondent-Appellee,

 5    v.                                                  No. A-1-CA-36165


 6 DIAMOND T US MAIL SERVICES,
 7 INC.,

 8                  Protestant-Appellant,

 9 IN THE MATTER OF THE PROTEST OF
10 DIAMOND T US MAIL SERVICES, INC.

11 APPEAL FROM THE ADMINISTRATIVE HEARINGS OFFICE
12 Chris Romero, Hearing Officer

13 Peter Breen
14 Santa Fe, NM

15 for Appellee

16 Santiago E. Juarez
17 Albuquerque, NM

18 for Appellant
1                           MEMORANDUM OPINION

2 VANZI, Chief Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.

8                                        __________________________________
9                                        LINDA M. VANZI, Chief Judge

10 WE CONCUR:



11 _________________________________
12 M. MONICA ZAMORA, Judge



13 _________________________________
14 HENRY M. BOHNHOFF, Judge




                                           2